Citation Nr: 0308510	
Decision Date: 05/06/03    Archive Date: 05/15/03

DOCKET NO.  01-00 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for bilateral shoulder 
disability.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

D. M. Fogarty, Counsel


INTRODUCTION

The veteran retired from military service in January 1989 
after more than 27 years of active service.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a July 2000 rating decision from the Department 
of Veterans Affairs (VA) Regional Office (RO), which, in 
pertinent part, denied entitlement to service connection for 
a bilateral shoulder disability.  In February 2002, the Board 
undertook additional development in this matter pursuant to 
the authority set forth in 38 C.F.R. § 19.9(a)(2) (2002).  
Although the veteran has not been furnished a copy of an 
October 2002 VA medical examination report obtained as a 
result of that development, there is no resulting prejudice 
to the veteran in light of the following decision of the 
Board.

The Board notes that in written statements dated in July 2001 
and October 2001, the veteran raised new claims of 
entitlement to an increased evaluation of his service-
connected right knee disability, service connection for an 
irregular heartbeat claimed as secondary to medication for 
service-connected knees and hips, and entitlement to service 
connection for right leg, ankle, and foot disabilities 
claimed as secondary to the service connected right knee.  
Additionally, in a May 2002 written statement, the veteran 
informed the RO that he had been diagnosed with prostate 
cancer and provided medical evidence.  These issues have not 
been addressed by the RO and they are hereby referred to the 
RO for appropriate action.


FINDING OF FACT

Traumatic arthritis of the acromioclavicular joints 
bilaterally; traumatic arthritis of the left shoulder joint; 
a fracture, nonunited, of the spinous process of C6 vertebra; 
and traumatic arthritis of the cervical spine, mainly C4-5 
and C5-6 may not be disassociated from active military 
service.  


CONCLUSION OF LAW

Traumatic arthritis of the acromioclavicular joints 
bilaterally; traumatic arthritis of the left shoulder joint; 
a fracture, nonunited, of the spinous process of C6 vertebra; 
and traumatic arthritis of the cervical spine, mainly C4-5 
and C5-6 were incurred in the veteran's active duty service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2002).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This 
newly enacted legislation provides, among other things, for 
notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of the 
VCAA.  See 66 Fed. Reg. 45,620 (August 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).  The intended effect of the new regulation is 
to establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  Where laws or regulations change 
after a claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions of the new legislation.  The record includes 
service medical records, VA clinical records, private 
treatment records, and VA examination reports.  
Significantly, no additional pertinent evidence has been 
identified by the veteran as relevant to the issue on appeal 
and all identified evidence relevant to the issue decided 
herein has been associated with the claims folder.  The Board 
recognizes that the veteran has not been specifically 
furnished notice of the types of evidence necessary to 
substantiate his claim or the types of evidence VA would 
assist him in obtaining.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  However, in light of the favorable decision 
herein, the Board finds that there is no prejudice to the 
veteran by proceeding with adjudication.  

Furthermore, the veteran has been notified of the applicable 
laws and regulations which set forth the criteria for 
entitlement to service connection.  The discussions in the 
rating decision and statement of the case have informed the 
veteran of the information and evidence necessary to warrant 
entitlement to the benefit sought.  The Board therefore finds 
that the notice requirements of the new law have been met.  

Analysis

Basic entitlement to disability compensation may be 
established for a disability resulting from personal injury 
suffered or disease contracted in the line of duty or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. § 1110.  Service 
connection connotes many factors but basically means that the 
facts, shown by evidence, establish that a particular injury 
or disease resulting in disability was incurred coincident 
with service in the Armed Forces, or if preexisting such 
service, was aggravated therein.  38 C.F.R. § 3.303(a).  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. §  3.303(d). 

When all of the evidence is assembled, the Secretary is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

A review of the claims folder demonstrates that the veteran 
was involved in a serious motor vehicle accident in July 
1961.  The veteran suffered severe injuries to his knees and 
hips as well as lacerations to the facial area and loss of 
teeth.  A VA examination report dated in May 1989 noted some 
occasional muscular discomfort in the neck and both trapezius 
areas.  In an August 1989 rating decision, the RO granted 
entitlement to service connection for degenerative joint 
disease of the left hip, status post total arthroplasty; 
degenerative joint disease of the right hip; degenerative 
joint disease, chondromalacia, status post meniscectomy, 
right knee; degenerative joint disease, chondromalacia, left 
knee; tinnitus; bilateral synovitis of the feet; left 
epididymitis; bilateral sensorineural hearing loss; and 
status post fracture of the nose.

Private treatment records dated from 1996 to 1999 demonstrate 
osteoarthritis of multiple joints, including the shoulders.  
Private treatment records dated in 1997 demonstrate 
complaints of bilateral rotator cuff strain and right upper 
trapezius pain.  It was noted that the veteran's signs and 
symptoms seemed to be consistent with a diagnosis of 
bilateral rotator cuff strain and right trapezius strain.  

Upon VA orthopedic examination dated in October 2002, it was 
noted that the veteran experienced continued pain in the 
upper trapezius, which is immediately adjacent to his 
paraspinal, cervical muscles.  Physical examination revealed 
the veteran walked with his right shoulder higher than the 
left shoulder.  Some limitation of motion was noted in the 
shoulders.  Pain was noted on the extremes of all ranges of 
motion.  The examiner noted the veteran had a very stiff 
cervical spine.  The veteran was moderately tender over both 
rotator cuffs and both acromioclavicular joints.  
Radiological examination showed narrowing of the left 
shoulder joint with some deformity of the radial head.  The 
acromioclavicular joint on the right was also narrowed and 
deformed.  Traumatic arthritis of the acromioclavicular joint 
on the left was also noted.  The examiner noted that 
radiographs of the cervical spine were also taken because the 
radiation of the veteran's pain was typical radiation from a 
cervical spine problem.  The radiation was noted as down into 
the trapezius, into the shoulder joints bilaterally.  
Radiological examination of the cervical spine revealed a 
nonunited fracture of the spinous process, probably of C-6.  
This fragment was in the posterior neck, well posterior to 
wherever it may have come from.  There was moderate narrowing 
of the C4-5 disc space and moderate narrowing of the C5-6 
disc space.  The facet joints in the cervical spine showed 
some narrowing and deformity as well.  Diagnoses of traumatic 
arthritis, acromioclavicular joints bilaterally; traumatic 
arthritis, left shoulder joint; fracture, nonunited, spinous 
process of C6 vertebra, previously not diagnosed and 
undoubtedly due to a severe flexion injury of the cervical 
spine; and traumatic arthritis, cervical spine, mainly C4-5 
and C5-6, were noted.  The examiner noted that the veteran 
had cuts on his forehead and lost teeth as a result of his 
motor vehicle accident, so it was probable that he had a 
severe flexion injury of his cervical spine at that time.  
The examiner noted that this was made most definite by the 
finding of a nununited spinous process at the C6 level.  The 
examiner opined that the injuries to both shoulders and the 
injuries to the veteran's cervical spine happened at the time 
of his motor vehicle accident in July 1961.  

Following a full and thorough review of the evidence of 
record, the Board concludes that traumatic arthritis of the 
acromioclavicular joints bilaterally; traumatic arthritis of 
the left shoulder joint; a fracture, nonunited, of the 
spinous process of C6 vertebra; and traumatic arthritis of 
the cervical spine, mainly C4-5 and C5-6, may not be 
disassociated from active military service and entitlement to 
service connection is warranted.  The veteran's service 
medical records demonstrate that he suffered severe injuries 
as a result of a serious motor vehicle accident during active 
service.  The October 2002 VA examiner has opined that the 
veteran's shoulder and cervical spine disabilities were 
incurred as a result of that motor vehicle accident and there 
is no medical or lay evidence of record to the contrary.  
Accordingly, with all reasonable doubt resolved in favor of 
the veteran, service connection for traumatic arthritis of 
the acromioclavicular joints bilaterally; traumatic arthritis 
of the left shoulder joint; a fracture, nonunited, of the 
spinous process of C6 vertebra; and traumatic arthritis of 
the cervical spine, mainly C4-5 and C5-6 is granted.  

In closing, the Board acknowledges that the appeal has come 
before the Board only on the issue of service connection for 
bilateral shoulder disability.  However, the October 2002 
examiner clearly set forth an opinion that examination 
revealed other disorders which were related to the inservice 
accident.  The Board finds therefore that the other disrders 
for which service connection is being granted in this 
decision have been reasonably raised by the record and that 
the Board has jurisdiction to grant service connection for 
those disorders.  There is obviously no prejudice to the 
veteran as a result.  


ORDER

Entitlement to service connection for traumatic arthritis of 
the acromioclavicular joints bilaterally; traumatic arthritis 
of the left shoulder joint; a fracture, nonunited, of the 
spinous process of C6 vertebra; and traumatic arthritis of 
the cervical spine, mainly C4-5 and C5-6 is warranted.  The 
appeal is granted to this extent.  



	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

